

116 HR 8757 IH: Blocking Rioters and Insurrectionists from our Cities to Keep us Safe Act of 2020
U.S. House of Representatives
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8757IN THE HOUSE OF REPRESENTATIVESNovember 17, 2020Mr. Buck (for himself, Mr. Sensenbrenner, Mr. Gohmert, Mr. Biggs, Mr. Steube, Mr. McClintock, Mr. Tiffany, Mr. Gibbs, Mr. Budd, Mr. Riggleman, Mr. King of Iowa, Mr. Duncan, Mr. Posey, Mr. Gosar, Mr. Rouzer, Mr. Weber of Texas, Mr. Murphy of North Carolina, Mr. Perry, and Mr. Crawford) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, by increasing the maximum term of imprisonment for the offense of rioting, and for other purposes.1.Short titleThis Act may be cited as the Blocking Rioters and Insurrectionists from our Cities to Keep us Safe Act of 2020 or as the BRICKS Act of 2020.2.Maximum penalty for rioting increasedSection 2101(a) of title 18, United States Code, is amended—(1)by striking five years and inserting 10 years;(2)by striking the period after or both and inserting the following: ; or; and(3)by adding at the end the following: If serious bodily injury (as such term is defined in section 2246) results from the acts committed in violation of this section or if such acts include the use, attempted use, or threatened use of a dangerous weapon, explosives, or fire, shall be fined under this title or imprisoned not more than 25 years, or both; and if death results from the acts committed in violation of this section or if such acts include kidnapping or an attempt to kidnap, aggravated sexual abuse, or an attempt to commit aggravated sexual abuse, or an attempt to kill, shall be fined under this title, or imprisoned for any term of years or for life, or both..